Title: From Thomas Jefferson to Bernard Peyton, 9 February 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Feb. 9. 24.
I yesterday drew on you for 200.D. in favor of Jacobs & Raphael: and I must pray you to remit to mr John Barnes of Georgetown 65.  D 25 C to be at the order of Colo John Trumbull. I have advised both of this.Will you be so good as to send me 10. boxes of tin; also 50. panes of best window glass 12 I. square & 50. do 12. by 18 I. this article mr Andrew Smith has always furnished me well with from Boston.  it must come by our boats, the tin will come better by a waggon addressed to mr Raphael. yours affectlyTh: J.Feb. 25. wrote to him to remit 146. D to E. Copeland jr of Boston on acct of Dodge & Oxnard for wines, & to do it by check on a bankMar. 1. for 1½ galln Marrow fats3. for 10. gross of corks